Citation Nr: 1633148	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-31 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected gastric ulcers.

2. Entitlement to service connection for a headache disability, to include as secondary to service-connected disabilities.

3. Entitlement to service connection for Meniere's Disease, to include as secondary to service-connected bilateral hearing loss.

4. Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disabilities.

5. Entitlement to service connection for hypertension as secondary to service-connected disabilities.

6. Entitlement to an initial compensable evaluation for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from June 1964 to May 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the Board at a March 2016 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issues of service connection for GERD, a headache disorder, Meniere's Disease, as well as an increased evaluation for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran has not been diagnosed with a chronic sleep disorder at any point during the appeal period.

2. Hypertension is not shown to have been caused or chronically worsened by service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
  
When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to assist the Veteran in locating additional records has been satisfied. 

A VA examination was not provided in conjunction with the Veteran's service connection claims.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is no indication in the record, other than the Veteran's own lay statements, that he suffers from a sleep disorder, or that his hypertension is secondary to a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement alone is insufficient to trigger VA's duty to provide an examination with an opinion).  The elements of McLendon have not been met; therefore, VA is not required to provide the Veteran with a VA examination in conjunction with his claims.

Finally, as noted above, the Veteran was provided a hearing before the Board in March 2016.  The Board finds that the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and adjudication of the Veteran's appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104 (West 2014).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran claims service connection for a sleep disorder and hypertension as secondary to his service-connected gastric ulcers.  Initially, the Board notes that neither the Veteran has not claimed, nor does the record suggest, that service connection may be warranted for either disability as directly related to active service.  Therefore, the Board will not address direct service connection in conjunction with the instant claims.

Service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).
Sleep Disorder

With respect to service connection for a sleep disorder, the Board observes the current, competent evidence of record indicates the Veteran does not suffer from a clinically diagnosed sleep disorder.  While the Veteran has complained of difficulties sleeping, such symptomatology is one of a number of symptoms that have been attributed to depression, which is the subject of a separate claim and is not currently within the Board's jurisdiction.

The Veteran has not identified any competent medical records which may support a current diagnosis of a chronic sleep disorder.  In the absence of proof of a present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

The preponderance of the evidence is against the Veteran's claim, and the benefit-of-the-doubt rule does not apply in this case.  As such, the Board finds that the Veteran's claim for service connection for a sleep disorder must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertension

With respect to hypertension, while there the record supports that the Veteran has been diagnosed with hypertension during the appeal period, there is no competent, probative evidence of record in support of his claim for service connection on a secondary basis.  The Board acknowledges that the Veteran himself claims that he suffers from hypertension that is proximately due to or has been aggravated by his service-connected gastric ulcers.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause or chronic aggravation of hypertension is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report frustration and feeling stressed, the question of the cause of these symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition, hypertension, and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause or if the condition is being permanently aggravated.  Therefore, the Board finds that the Veteran's statements as to how his hypertension was caused or whether it was aggravated are not competent evidence.  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection and are afforded no probative value with respect to the nexus element of service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In the absence of competent, probative evidence of a nexus or aggravation of the Veteran's hypertension, by the Veteran's service-connected gastric ulcers, or any other service-connected disability, the Board finds that the claim of entitlement to service connection for hypertension must be denied.  The evidence is not in equipoise, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a sleep disorder is denied.

Service connection for hypertension is denied.


REMAND

With respect to the remaining claims on appeal, additional development is required prior to a Board decision.  With respect to the Veteran's claim of service connection for GERD, this claim was denied on the basis of a September 2011 VA contract examination, which found that there was no clinical basis for a diagnosis of GERD.  However, the Board notes that private treatment records generated both before and during the appeal contain a diagnosis of, and treatment for, GERD.  See, e.g., May 2016 Renaissance Gastroenterology Visit Summary.  A "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In light of medical records of record indicating the Veteran has been diagnosed with GERD, a new VA examination is appropriate in order to obtain an etiological opinion regarding this disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the Veteran's claimed headache disability, while March 2016 private treatment records indicate he has complained of headaches, it is unclear whether these symptoms are attributable to a clinically diagnosable disability.  Further, these same records indicate a diagnosis of Meniere's Disease, accounting for his symptoms of vertigo.  Based on these private treatment records, the Board finds a VA examination is warranted.  See generally McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran asserts that his service-connected bilateral hearing loss warrants a compensable evaluation.  In support of his claim, he submitted the report of a March 2016 private audiogram.  While this report contains a speech discrimination score, it is unclear whether the testing used the Maryland CNC test, which is required by regulation to be utilized for rating purposes.  See 38 C.F.R. § 4.85(a) (2015).  When a private examination report reasonably appears to contain information necessary to properly decide a claim but it is "unclear" or "not suitable for rating purposes, VA has a duty to seek clarification from either the private examiner or the claimant.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  As such, on remand, the AOJ should contact the private examiner to determine whether the Maryland CNC was used in conjunction with the March 2016 private audiological testing submitted by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Contact the private treatment provider who conducted the March 2016 audiometric testing submitted by the Veteran and request verification as to whether the Maryland CNC test was utilized in determining the Veteran's speech discrimination scores.

If no response is received or the private treatment provider responds that the Maryland CNC test was not utilized in determining the Veteran's speech recognition scores, then schedule the Veteran for VA audio evaluation to determine the current severity of his service-connected bilateral hearing loss disability.

2. Schedule the Veteran for an appropriate VA examination for his GERD claim.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

a. The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's GERD had its onset or is otherwise etiologically related to his active service.  In offering this opinion, the examiner is instructed to concede a current diagnosis of GERD.

b. The examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's GERD was caused or aggravated (chronically worsened) by the his service-connected gastric ulcers, or any other service-connected disability.

A complete rationale must be provided for any opinion expressed.

3. Schedule the Veteran for an appropriate VA examination for his headache disorder claim.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

a. The examiner is asked to indicate whether the Veteran suffers from a clinically diagnosable headache disorder and, if so, provide the appropriate diagnosis.  

b. If a headache disorder is diagnosed, the examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headache disorder was caused or aggravated (chronically worsened) by his service-connected gastric ulcers or any other service-connected disability.

A complete rationale must be provided for any opinion expressed.

4. Schedule the Veteran for an appropriate VA examination for his Meniere's Disease claim.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

a. The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's Meniere's Disease was caused or aggravated (chronically worsened) by the his service-connected bilateral hearing loss or any other service-connected disability.

A complete rationale must be provided for any opinion expressed.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


